                              Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 1 of 8
AO 98 (Rev. 12/11) Appearance Bond
                                                                                                                                              ORIGINAL
                                                                 UNITED STATES DISTRICT COURT
                                                                                                               for the
                                                                                       Southern            District of New York
                       United States of America                                                                    )
                                                            V.                                                     )
                                                                                                                   )
                              GARRETT KELSEY                                                                       )                    19M6651
                               ------------
                                                      Defendant                                                    )

                                                                                           APPEARANCE BOND

                                                                                           Defendant's Agreement
I, _ _ _ _ _SARRETT KELSEY _ _ _ _ {defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( IZI ) to appear for court proceedings;
            ( IZI ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( IZI ) to comply with all conditions set forth in the Order Setting Conditions of Release.
                                                                                                       Type of Bond
( 1Z1 ) (1)   This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$                                                 __?0,00_Q_ _ _ _ _ _

( D ) (3)     This is a secured bond of$                                              _ _ _ _ _ _ _ _ _ , secured by:

         ( D)        (a) $ _ _ _ _ _ _ _ _ ,in cash deposited with the court.

         (D )        (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                     (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                     ownership and value):


                 - -          -           -           --- -                  -       --- -         -       -       --- -      -    ---------- -·--   - - --
                     If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         ( D ) (c)            a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

                 -    -           -           -       -----~- -                            -   -       -       -    -   -   -- -   ----- ---- ------    -·-
                 -        -           -           -     -        -   -   -       -    --- -                -       --------------------- -


                                                                                       Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interegt and costs.
                        Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 2 of 8
                                                                                                                          Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                         Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
         (I)     all owners of the property securing this appearance bond are included on the bond;
         (2)     the property is not subject to claims, except as described above; and
         (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)


Date:         8/7/19
                                                                                 ~   GARRETT KELSEY
                                                                                       Defendant's signature




                        Surety/property owner -                              Surety/property owner - signature and date




                        Surety/property owner -                              Surety/property owner - signature and date



                        Surety/property owner -                              Surety/property owner - signature and date




Date: 8/7/19


Approved.

Date:          8/7/19
                       Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 3 of 8
AO 199A (Rev. 12/11) Order Settmg Conditions of Release                                                     Page 1 of _ _ _ _ Pages



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern   District of   New York


                    United States of America                              )
                                  V,                                      )
                                                                          )        Case No.       19M6651
                    GARRETT KELSEY                                        )
                              Defendant                                   )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                          Place




       on
                                                                         Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                                  Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 4 of 8
AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                  Page     of      Pages
                                                         ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)       (6)
            The defendant is placed in the custody of:
            Person or organization          _ _        __ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            Address (only if above is an organization)
                                                          --- - - - - -- -               -   -- -- -- -- -- - - -            -   -    -      -- -
             City and state                                                                              Tel. No.
who agrees to (a) supervise the defendant,(b) use every effort ~ssure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                            Signed: ____ _
                                                                                                        Custodian                                    Date
( ~ ) (7) The defendant must:
     ( X ) (a) submit to supervision by and report for supervision to the _fRETRIAL §ERVICE§_ _           _ __
               telephone number        _    _     _ _ , no later than _ _ _ _ _ _ _ _
     ( x ) (b) continue or actively seek employment.
     ( D) (c) continue or start an education program.
     ( ~) (d) surrender any passport to:       PRETRIAL SERVICES
     ( ~) (e) not obtain a passport or other international travel document -       -    -     -  -- - --· - - -    - -    -
     ( ~) (f) abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY MD Iowa & points in-between
                                                                                                                for purposes of travel for Court appearance
                                                                                                                & counsel visits. Residence approved by
                                                                                                                Pretrial.
                 -- -         --- --- -                              -    ----- -
       ( ~ ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 including: EMPLOYEE OF VICTIM ORGANIZATION UNLESS COUNSEL PRESENT _ _ _ _ _ _ _ _ _ _ _ _ _ _

       (0 )          (h) get medical or psychiatric treatment:

       (0 )          (i) return to custody each _ _        _        _ at     _o'clock after being released at                o'clock for employment, schooling,
                         or the following purposes:

       (0 )          U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                          necessary.
       ( X )         (k) not possess a firearm, destructive device, or other weapon.
       (•)            (I) not use alcohol ( D ) at all ( D ) excessively.
       (0)           (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                          medical practitioner.
       ( X )         (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                          random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                          prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                          accuracy of prohibited substance screening or testing.
                 )    (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                          supervising officer.
       (         )    (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                          ( 0) (i) Curfew. You are restricted to your residence every day ( 0) from _ _ _ _ _ to _____ ,or ( D ) as
                                       directed by the pretrial services office or supervising officer; or
                          ( [8J) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                      medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                      activities approved in advance by the pretrial services office or supervising officer; or
                          ( 0) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
       ( ~)           (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                          requirements and instructions provided.
                          (0) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                 supervising officer.
       (• ) (r) report as soon as possible, to the prntrinl BufYiv~B offiw~ or
                          arrests, questioning, or traffic stops.
                                                                                    ~\lpHvisin5 officer) every contact with law enforcement personnel, including
                     Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 5 of 8


                                  ADDITIONAL CONDITIONS OF RELEASE
( 1ZJ )   (s)   $50,000 PRB COSIGNED BY TWO (2) FINANCIALLY RESPONSIBLE PERSONS; TRAVEL RESTRICTED TO
                SDNY /EDNY, ND IOWA & POINTS IN-BETWEEN FOR COURT APPEARANCE & COUNSEL VISITS;
                SURRENDER TRAVEL DOCUMENTS & NO NEW APLLICATIONS; SUPERVISION AS DIRECTED BY
                PRETRIAL SERVICES; DRUG TESTING/TREATMENT AS DIRECTED BY PRETRIAL SERVICES;
                MENTAL HEALTH EVALUATION/TREATMENT AS DIRECTED BY PRETRIAL SERVICES; HOME
                DETENTION; ELECTRONIC MONITORING; GPS; DEFENDANT TO CONTINUE/SEEK VERIFIABLE
                EMPLOYMENT; DEFENDANT NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON;
                DEFENDANT TO HAVE NO CONTACT WITH ANY EMPLOYEES OF THE VICTIM ORGANIZATION
                REFERRED TO IN THE COMPLAINT EXCEPT IN PRESENCE OF COUNSEL; DEFENDANT TO BE
                SUBJECT OF COMPUTER MONITORING AS DIRTECTED BY THE ND OF IOWA TO ADDRESS THIRD-
                PARTY RISK; DEFENDANT TO MAINTAIN RESIDENCE APPROVED BY PRETRIAL SERVICES AND NOT
                TO RELOCATE WITH PRIOR APPROVAL OF PRETRIAL SERVICES. DEFENDANT TO BE RELEASED
                ON OWN SIGNATURE PLUS THE FLLOWING CONDITIONS: ALL CONDITIONS AS ALREADY
                _ESTABLISHED IN IOWA WITH COSIGNERS TO SIGN BOND IN SOUTHER DISTRICT NY BY 8/14/19._ _ _
                        Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 6 of 8
AO 199C (Rev. 09/08) Advice orPenalties                                                                    Page _ _ _ _ of _ _ _ Pages

                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:            GARRETT KELSEY 19M6651 DEFENDANT RELEASED 8/7/19
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                    Defendant's Signature -



                                                                                         City and State



                                            Directions to the United States Marshal

( D ) The defendant is ORDERED released after processing.
( D ) The United States marshal is ORDERED to keep the           defendant in custody until notified by the clerk or judge that the
        defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
        produced before the appropriate judge at the time and place specified.


Date:
                                                                               ·   Judicial Officer's Signature



                                                                                     Printed name and title
                         Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 7 of 8
AO 199C (Rev. 09/08) Advice of Penalties                                                        Page _ _ _ of ____ Pages

                    DISTRIBUTION:      COURT   DEFENDANT   PRETRlAL SERVICE   U.S. ATTORNEY     U.S. MARSHAL




                                                                                Sfllthern l)istrid of New York

                                                                                         TbeErnnx
                                                                                         Manhattan
                                                                                         Westchester
                                                                                          ~k.land
                                                                                          Vutcheu
                                                                                           ClranQe
                                                                                           Putnam
                                                                                           Sullivan

                                                                                 !Eastern l)istrict of fllilew 'Yor-k.

                                                                                  kcddYD (l\imts Cc:,uniY)
                                                                                  oueem (OU:eem Cc:,unb')
                                                                               Staten ISiand t1<11cnmond CC:Un1YJ
                                                                                 LC}fflf Island {Nassau & SUfft>lk)
                         Case 1:19-mj-06651-UA Document 9 Filed 08/07/19 Page 8 of 8




                                                                                   D DpFENI?~NT wAIVES PRETRIAL REPORT A I .. - /. /       I

                                                                              (71,AA..t,,f-{.d 7/d'"3 tll'- w,...v,P- tz-rJ,'.30fm · rJ ~
                                                                                                         0




       ~ule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                      DATE OF ARREST                ?)                             :;;J] -
                                                                                                                               • VOL. SURR.
                                                                            TIME OF ARREST            7                        • ON WRIT /i:f:e.., p-/7
        D Other:
                   --------------                                           TIME OF PRESENTMENT              /•.'   Ol /\,f./lJv\.,

                                                               BAIL DISPOSITION
                                                                                                 0 SEE SEP. ORDER
         0 DETENTION ON CONSENT W/0 PREJUDICE          O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
         D I)H'ENTION HEARING SCHEDULED FOR:
         ~GREED CONDITIONS OF RELEASE         --------
         • Dg. RELEASED ON OWN ~OGNIZANCE
         ~ S7), rRlZJ PRB 10"' .:L FRP
                   '
         D S~CURED BY $ _ _ _ _ _ CASH/PROPERTY: ·------.---,----,-~----r-----~-r----:
         Ea-fRA VEL RESTRICTED TO SDNY/EDNYl/lf) ;.:&,~ '6£.bir:t; It'-:.
----e:;']JiMPORARY ADDITIONAL TRAVEL UPON CONSENT oFAUSA & APPROVAL OF PRETlliAL SERVIC?s°
         B'sURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)                 .
                                                                               ./
                                                                                              /4?~
                                                                                 /4...__a "'72tf(½ ( ! 1 " " ~ K
                                                                                                             ~ c.-..#
                                                                                                             "r4~-'
                                                                                                                                    l• uvv{H:A   v,on
        IB"("RETRIAL SUPERVISION: 0 REGULAR O STRICT                        en.s
                                                                DIRECTED BY PRETRIAL SERVICES
        IQ1JRUG TESTING/fREA TMT AS DIRECTED BY PTS ~NTAL HEALTH EV AL/TREATMT AS DIRECTED BY PTS
        D DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
        D HOME INCARCERATION      ~ME DETENTION D CURFEW ~ECTRONIC MONITORING                                                   ~
        0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
        ~/                                 ~Jc~u
        e15V.TO CONTINUE OR SEEK_k:MPLOYMENT (OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
        IB1)EF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
        D DjW. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET                         ~            .
        r915EF. TO BE REJ.,EASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: et.LI ~ : , t ~ JI'? ~
            .,t-,-/4,b ~NI fl'- ,,Ip~                      ; REMAINING CONDITJONj TO BE t.1ET BY:
                                                                       S ¥A Jtm ,1:t. {/Jt"f b~J;'t..a:L! 9'
                                                                                                             ;/2>             ===NA


        D DEF. ARRAIGNED; PLEADS NOT GUILTY                                          •
                                                                     CONFERENCE BEFORE DJ. ON _ _ _ __
        • DEF. WAIVES INDICTMENT
        0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(~)(7) UNTIL _ _ _ __

        For Rule S(c)(3) Cases:
        0 IDENTITY HEARING WAIVED                                       0 DEFENDANT TO BE REMOVED
        D PRELIMINARY HEARING IN SDNY WAIVED                            D CONTROL DATE FORREMOV AL: _ _ _ __


                         HE         NGDATE:                             ~EFENDANT'S CONSENT

                                                                                     dulAitn----·,_
                                                                                 UNITED STATES 11AGISTRATE JUDGE, S.D.N.Y.
        ~ (origIDal) - COURT FILE       flliK- U.S. ATTORNEY'S OFFICE         ~-         U.S. MARSHAL        Qmli- PRETRIAL SERVICES AGENCY
        Rev'd 2016 m. 2
